UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7032



ABDUL-HASIB AL-MUSAWWIR,

                                              Plaintiff - Appellant,

          versus


S. K. YOUNG, Warden, Wallens Ridge        State
Prison; COMMISSARY MANAGER VANOVER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-391-7)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul-Hasib al-Musawwir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abdul-Hasib Al-Musawwir appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court. See Al-Musawwir v. Young, No. CA-

01-391-7 (W.D. Va. May 29, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2